By the COURT.
This action is to recover personal property levied upon as the property of Jonathan Kittredge. The plaintiff claims as purchaser from Kittredge. The negotiations for the sale were made in March, but the sale was not consummated until April 1st—the day on which summons was served on Kittredge. The levy of the execution was in September following. We think the undisputed facts show that the sale was not followed by immediate delivery, and an actual and continued change of possession, such as is required by section 3440, Civil Code.
Judgment and order reversed and a new trial ordered.